Case: 19-10196      Document: 00515267112         Page: 1    Date Filed: 01/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-10196                         January 10, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

ROGER HARRY OLSON, II,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-1530


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Roger Harry Olson, II, federal prisoner # 49151-177, filed a notice of
appeal from the final judgment dismissing his 28 U.S.C. § 2255 motion as time-
barred and from the order transferring his Federal Rule of Criminal Procedure
59(e) motion to this court as an unauthorized successive § 2255 motion. He now
moves for leave to proceed in forma pauperis (IFP) in his appeal of the district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10196     Document: 00515267112     Page: 2   Date Filed: 01/10/2020


                                  No. 19-10196

court’s final judgment and the transfer order. The district court denied Olson’s
IFP motion.
      In his brief, Olson argues only the merits of his claim for equitable
tolling. Although pro se filings are liberally construed, Haines v. Kerner, 404
U.S. 519, 520 (1972), an appellant’s failure to identify any error in the district
court’s legal analysis is “the same as if he had not appealed that judgment.”
Coleman v. Lincoln Parish Det. Ctr., 858 F.3d 307, 309 n.9 (quoting Brinkmann
v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987)). Because
Olson has not identified any error in the district court’s transfer order, we
“deem that challenge to have been abandoned.” Hernandez v. Thaler, 630 F.3d
420, 426 n.24 (5th Cir. 2011).
      Olson’s notice of appeal from the final judgment was filed after the 60-
day prescriptive period for filing it expired. See 28 U.S.C. § 2107(b); FED.
R. APP. P. 4(A)(1)(B)(i). Because Olson does not challenge the district court’s
determination that his Rule 59(e) motion constituted an unauthorized
successive § 2255 motion, the motion did not toll the time for filing an appeal
of the final judgment, and his notice of appeal from the final judgment is
untimely. See Gonzalez v. Crosby, 545 U.S. 524, 532 (2005). Accordingly, we
lack jurisdiction as to the order denying § 2255 relief. See Hamer v.
Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 16-17 (2017); United States
v. Young, 966 F.2d 164, 165 (5th Cir. 1992); United States v. McDaniels, 907
F.3d 366, 369 (5th Cir. 2018), cert. denied, 139 S. Ct. 2705 (2019); § 2107(b).
      Because Olson abandoned the only issue that he could raise on appeal,
he has failed to show that this appeal involves legal points arguable on their
merits. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Olson’s motion
to proceed IFP is DENIED, and this appeal is DISMISSED as frivolous. See
Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.



                                        2